DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species F in the reply filed on 7/20/22 is acknowledged.
Claims 4, 14-18, 30 and 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.   The elected species does not disclose or describe a spot from two cores visiting the same position at the sample at different times, the receiver(s) including a photonic integrated circuit, a switch (including on a PIC) coupled to the proximal end of the fiber (for switching collection rate), or the distal end of the fiber being formed with an angled facet.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it exceeds the word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 11 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (US 2016/0299170 A1).  Ito teaches an optical probe imaging system (Figs. 4A-B) comprising:
a) an optical probe (160);
b) a multicore optical fiber (340) positioned in the optical probe (160) and having a proximal (bottom of Fig. 4A) and a distal end (top of Fig. 4A);
c) distal optics (163) that are optically coupled to the distal end of the multicore optical fiber (340), the distal optics imaging light propagating in the multicore optical fiber (340) so as to generate a light pattern on a sample (500) that is based on a relative position of at least two cores (341) at a distal facet of the multicore optical fiber (340) (P0190);
d) a distal motor (167, 168) mechanically coupled to the optical probe (160) so that a motion of the distal motor (167, 168) causes the light pattern to traverse a path across the sample (500) (P0129, 0183, 0185) in the x-y plane (x-y scanner, P0158);
e) an optical receiver (170) having an input that is optically coupled to the proximal end of the multicore optical fiber (340), the optical receiver (170) receiving light that has traversed the path across the sample (500) and generating an electrical signal corresponding to the received light (P0110, 0124, 0182);
f) a processor (280) having an input coupled to an output of the optical receiver (170), the processor (280) mapping the electrical signal to a representation of information about the sample (500), wherein the mapping is based on the relative position of at least two cores (341) at the distal facet of the multicore fiber (340) and on the motion of the distal motor (167, 168) (P0182-0183);
wherein the distal motor can include a galvanometer (P0173);
wherein the motor (x-y scanner, 167, 168) is configured such that light impinges on a sample at two different locations (P0184, 0190); and
an optical source (110) having an output that is coupled to the proximal end of the multicore optical fiber (340).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito.
Ito teaches the optical probe imaging system previously discussed, but Ito does not state the scanner is configured such that the light pattern overlaps at least in part across the sample or the system is an optical coherence tomography system.
The manner in which the scanner is configured is a function of how the scanner is used.  Ito teaches the scanner being able to scanner multiple spots at once and thus configuring it such that the light pattern overlaps in part across the sample would be purely functional and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Further, the system being the particular type of an optical coherence tomography system does not add any structure to the claim, it only states an intended use of the claimed structure and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  All of the structural limitations have been meet as already discussed.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to claims 1 and 28 above, and further in view of Swanson (US 2016/0357007 A1).
Ito teaches the optical probe imaging system previously discussed, but does not teach expressly the optical source is a swept optical source and the optical receiver is a swept source domain optical coherence tomography receiver.
Swanson teaches an optical probe imaging system comprising an optical source being a swept optical source (P0035) and an optical receiver that is a swept source domain optical coherence tomography receiver (P0037, 0041).
Ito and Swanson are analogous art because they are from the same field of endeavor, optical probe imaging systems.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the source and receiver of Ito to include the swept types for optical coherence tomography as taught by Swanson.
The motivation for doing so would have been to configured to system as a standard type, such as a swept source optical coherence tomography system, and for allowing different delays in each path into distinct intermediate frequencies (P0041).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883